Citation Nr: 9931085	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-20 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from June 1974 to August 
1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Board subsequently remanded this 
case in December 1998 for additional development.  The 
requested development has been completed and the case is now 
ready for appellate review.

The veteran was afforded a formal hearing before a member of 
the Board, and signatory of this decision, at the RO in June 
1998.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a back disorder in May 1976.  The 
veteran was notified of the denial and of his appellate 
rights.

2.  The veteran did not file a timely formal appeal; 
therefore, the May 1976 RO rating action constitutes the last 
final disallowance of the veteran's claim.

3.  The evidence received since May 1976, by itself and in 
connection with evidence previously assembled, is not so 
significant that it must be considered to decide fairly the 
merits of this claim.


CONCLUSIONS OF LAW

1.  The RO's February 1975 and May 1976 decisions denying 
entitlement to service connection for back disorder are 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).

2.  The evidence received subsequently to the RO's May 1976 
denial is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for 
back disorder have not been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claim for entitlement to service connection for a back 
disorder.  The record shows that in a February 1975 rating 
decision, the RO initially denied the veteran's claim for 
service connection for a back disorder.  The basis for the 
denial was that the veteran's service medical records showed 
that he had a preexisting back disability and that his 
chronic low back strain was not aggravated by service.  In 
addition, the RO noted that a January 1975 VA examination 
showed no abnormality other than a mild dextroscoliosis which 
was a constitutional or development abnormality which was not 
a disability under the law.  In March 1975, the veteran was 
notified of the decision and his appellate rights.  No appeal 
was filed.

Thereafter, VA outpatient treatment records dated in April 
1976 were received.  These records showed treatment for 
complaints of pain in the lumbosacral spine.  In late April 
1976 the assessment was resolving low back strain.  In a May 
1976 rating decision, the RO determined that this evidence 
did not warrant any change in the February 1975 denial of the 
veteran's claim.  In May 1976, the veteran was notified of 
this decision and of his appellate rights.  No appeal was 
filed.

As a general rule, within one year from the date of mailing 
of notice, the appellant must file Notice of Disagreement to 
initiate the formal appeal process.  See 38 U.S.C.A. 
§ 7105(b) (West 1991).  Additionally, if the appellant does 
not file a formal appeal within the prescribed period, the 
RO's determination becomes final.  38 U.S.C.A. § 7105(d)(3) 
(West 1991).  In this case, the RO notified the veteran by 
letters dated in February 1975 and May 1976 that his claim 
had been denied and informed him of his appellate rights.  
The record demonstrates that the veteran did not file an 
appeal to either RO decision in the requisite period of time.  
Thus, the Board finds the RO's February 1975 and May 1976 
rating decisions are final.  38 U.S.C.A. § 7105 (West 1991).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(d)(3) (West 1991), absent the submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).  The evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the May 1976 
rating decision, the last disposition in which the veteran's 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  New and material 
evidence means evidence not previously submitted to agency 
decision makers that bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).

Pertinent evidence associated with the claims file since May 
1976 consists of  statements from the appellant, including 
hearing testimony presented to the Board in June 1998, and VA 
outpatient treatment records.  

In a statement received in December 1996, the veteran stated  
that he injured his back during basic training as a result of 
sustaining a fall and that he did not have a preexisting back 
disorder.  At his hearing before a member of the Board in 
June 1998, the veteran testified that he had injured his back 
approximately 1 to 1 1/2 years prior to his service entrance 
while working for a frozen food company, after which he was 
awarded workers' compensation benefits.  He added that his 
back did not cause him pain when he entered the service.  The 
appellant further testified that he injured his back during 
service from sustaining a fall.  

The appellant also testified that he received treatment for 
his back disorder at a VA Medical Center (VAMC) in Oklahoma 
City, Oklahoma during 1974, 1975, and during the 1980's.  The 
Board, in December 1998, remanded the appeal to the RO so 
that an attempt could be made to obtain these treatment 
records.  VA outpatient treatment records dated from November 
1979 to December 1989, show that the majority of the records 
from the Oklahoma City VAMC do not concern treatment afforded 
the appellant for his back.  A low back clinic record, which 
is undated, indicates that the appellant, as part of a 
patient history form, indicated that he had experienced back 
trouble for a period of seven months, since 1973.  He also 
noted that he had been off work for one month in 1974.  In 
addition, he reported being hospitalized for problems 
associated with his back.  Another VA medical record, also 
undated, shows that the appellant noted that he had received 
a back injury while in boot camp.  

Other VA records show that the veteran in June 1996 
complained of back pain after falling from a porch.  No 
deformity was noted upon examination.  A VA progress note, 
dated in November 1996, shows that the veteran complained of 
back pain, asserting that the pain had been chronic since he 
suffered a back injury in 1974.  A diagnosis was not 
supplied.  A VA X-ray examination report, dated in February 
1997, showed that no abnormality of the vertebral bodies or 
disc spaces were shown to be currently manifested.  

Although new items of evidence have been presented since the 
May 1976 denial, the evidence is not material as it does not 
demonstrate that any post service back disorder is related to 
service.  Additionally, none of the newly submitted evidence 
address the question of whether any preexisting back disorder 
was aggravated during the veteran's period of active duty.  
While the veteran is competent to testified that he sustained 
a fall during service.  He is not qualified to offer a 
medical opinion as to the etiology of the current symptoms.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (Lay 
persons are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability).  

In light of the lack of medical evidence providing a link 
between any current back disorder and the veteran's period of 
service, the Board finds that the additional evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge, supra.  For this 
reason, the Board concludes that the additional evidence 
presented since May 1976 is not new and material, and the 
claim for service connection for a back disorder has not been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  



ORDER

New and material evidence to reopen the claim having not been 
submitted, service connection for back disorder is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

